Exhibit 10.3

 

Magellan Health, Inc.

 

2016 Management Incentive Plan

 

Performance-Based Restricted Stock Unit Agreement

 

Reference Number:  2016 - March 5, 2019 – [Employee Name]

As of March 5, 2019

Section 1. Grant Of PERFORMANCE-BASED RESTRICTED Stock UnitS.

(a) Performance-Based Restricted Stock Units.  On the terms and conditions set
forth in this Performance-Based Restricted Stock Unit Agreement (the
“Agreement”) and each Notice of Performance-Based Restricted Stock Unit Award
referencing this Agreement, Magellan Health, Inc. (the “Company,” as further
defined below) grants to the Grantee referred to on the signature page hereof
the right to receive on the Settlement Date (as hereinafter defined) the number
of shares of Ordinary Common Stock, $0.01 par value per share, of the Company
(“Shares,” as further defined below) equal to the number of “Performance Stock
Units” awarded to the Grantee as set forth in the Notice of Performance-Based
Restricted Stock Unit Award, subject to adjustment thereto on account of any
change that may be made in the Shares as provided by Section 4 below (the
“Performance Unit Shares”).  Each such Notice of Performance-Based Restricted
Stock Unit Award, together with this referenced Agreement, shall be a separate
“Performance-Based Restricted Stock Unit” governed by the terms of this
Agreement and any such separate Performance-Based Restricted Stock Unit may be
referred to herein as the “Performance-Based Restricted Stock Unit,” and, as
pertinent, any of multiple Notices of Performance-Based Restricted Stock Unit
Award referencing this Agreement may be referred to herein as the
“Performance-Based Restricted Stock Unit Award Notice.”

(b) 2016 Management Incentive Plan and Defined Terms.  The Performance-Based
Restricted Stock Unit Award is granted under and subject to the terms of the
2016 Management Incentive Plan, or a predecessor plan, as amended and
supplemented from time to time (the “Plan”), which is incorporated herein by
this reference.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

(c) Scope of this Agreement.  This Agreement shall apply both to the
Performance-Based Restricted Stock Unit and to any Performance Unit Shares
acquired upon the settlement of the Performance-Based Restricted Stock
Units.  This Agreement references the terms of the Non-Competition,
Non-Solicitation, and Confidentiality Agreement previously executed by Grantee
and the Company or a Related Employer (as defined in Plan Section 12(a)(i))
and/or any similar agreement that legally binds Grantee not to compete with or
not to solicit employees or customers of the Company or any Related Employer and
related covenants (any or all of the foregoing being the “Non-Compete
Agreement”).

Section 2. VESTING AND SETTLEMENT OF Performance-based RESTRICTED STOCK UNITS.

(a) Vesting.  The Performance-Based Restricted Stock Unit shall vest in whole or
in part on the date or dates provided by the Notice of Performance-Based
Restricted Stock Unit Award, provided that Grantee remains in the Service of the
Company or a Related Employer at such date; it being understood that the Notice
of Performance-Based Restricted Stock Unit Award may provide that the
Performance-Based Restricted Stock

 

--------------------------------------------------------------------------------

 



Unit shall vest upon termination of Grantee’s Service in such circumstances as
are provided in the Notice of Performance-Based Restricted Stock Unit Award
(subject to Section 2(e) below).

(b) Settlement in Shares.  Subject to the following provisions of this Section
2, the Company shall settle the Performance-Based Restricted Stock Unit, to the
extent it has vested, on the date on which the Performance-Based Restricted
Stock Unit has vested (or, if such date is not a Business Day, the preceding
Business Day) by the delivery to Grantee of the number of Performance Unit
Shares equal to the number of Performance-Based Restricted Stock Units so
vested.  The date on which a Performance-Based Restricted Stock Unit is to be
settled is herein referred to as the “Settlement Date.”  Subject to subsection
2(b) below, in settlement of the Performance-Based Restricted Stock Unit, the
Company shall cause to be issued on the Settlement Date or as soon as
practicable thereafter (but not more than five business days) an appropriate
certificate or certificates for the Performance Unit Shares, registered in the
name of the Grantee (or, at the direction of the Grantee, in the names of such
person and his or her spouse as community property or as joint tenants with
right of survivorship or as tenants in the entirety);  provided, however, that
such Performance Unit Shares shall be subject to such restrictions on transfer
or other restrictions as are provided by the Performance-Based Restricted Stock
Unit Award Notice and the certificates so issued may bear a legend reflecting
such restrictions and any restrictions applicable in accordance with subsections
2(g) and 3(c) below.

(c) Alternative Settlement in Cash.  In lieu of settlement of the
Performance-Based Restricted Stock Unit in Performance Unit Shares, the
Committee may in its sole discretion elect to settle all or a portion of the
Performance-Based Restricted Stock Unit by a cash payment equal to the Fair
Market Value as of the Settlement Date of the Performance Unit Shares that would
otherwise have been issued under this Agreement.  Such payment may be made by
good check of the Company issued in accordance with its normal payroll practices
or such other means as are acceptable to the Company

(d) Withholding Requirements.  The Company may withhold any tax (or other
governmental obligation) the Company is required to withhold as a result of the
grant of the Performance-Based Restricted Stock Unit and/or the issuance of
Performance Unit Shares (or cash in lieu of Performance Unit Shares) in
settlement of a Performance-Based Restricted Stock Unit and, as a condition to
the grant of the Performance-Based Restricted Stock Unit or issuance of the
Performance Unit Shares in settlement thereof, the Grantee shall make
arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements. 

(e)

2

--------------------------------------------------------------------------------

 



Injurious Conduct. 

(i)In the event that the Grantee has engaged in Injurious Conduct (as defined in
Section 2(e)(ii)(A) below) during Grantee’s Service or during the Restricted
Period (as defined in Section 2(e)(ii)(B) below) following termination of
Grantee’s Service, then the following forfeitures and related terms will apply
to the Award and the Performance Unit Shares and related benefits (including
Dividend Equivalents and/or dividends), as authorized by Plan Section 12 and
other applicable provisions of the Plan:

 

(A)



No Performance Unit Shares shall be issued to Grantee in connection with the
settlement of the Award after such determination (even if the Award is fully
vested) nor shall any other benefit thereafter accrue to the Grantee under this
Agreement (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Performance Unit Shares that have been
issued).

 

(B)



The unsettled Award shall be forfeited and shall terminate and any Performance
Unit Shares subject to any such restrictions shall be forfeited.

 

(C)As authorized by the Plan (including Sections 12(a) and (b)), any benefits
realized by Grantee as a result of the Award, if the Award vested during the
three-year period prior to the time such Injurious Conduct occurred (or, if
longer than three years, the period equal to the Restricted Period), including
benefits resulting from the lapse of any restrictions on Shares issued as a
result thereof and Dividend Equivalents relating to the Award and dividends
relating to the such Shares, shall be forfeited by Grantee and Grantee shall pay
over to the Company any Shares received by Grantee in connection with the Award,
if still owned by Grantee, or the cash value of such Shares (such value to be
measured as of the date of the cash payment by Grantee hereunder), together with
any cash amount received by Grantee as related Award benefits (without discount
or interest; for clarity, taxes previously withheld will be deemed to have been
received by Grantee).  

 

(ii)The forfeitures and related terms of Section 2(e)(i) are subject to the
following:

 

(A)For purposes of this Agreement, “Injurious Conduct” means an event as
specified in Plan Section 12(a)(i) or a violation by Grantee of any material
provision of Grantee’s Non-Compete Agreement with the Company or any Related
Company or, if Grantee has no Non-Compete Agreement, an event as specified in
Plan Section 12(a)(ii).

 

(B)For purposes of this Agreement, the “Restricted Period” means the length of
the period during which Grantee remains bound by non-competition and/or
non-solicitation covenants following termination of Grantee’s Service under
Grantee’s Non-Compete Agreement, except that, if Grantee is not bound by a
Non-Compete Agreement, the Restricted Period will be one year. 

 

(C)The terms of this Section 2 are intended to modify and supersede certain
terms of Plan Section 12, including modifying the definition of “Injurious
Conduct” and modifying the post-termination periods in which forfeitures may
occur and during which (under Plan Section 12(c)) the Committee shall determine
whether Injurious Conduct has occurred and any resulting forfeitures, and
therefore the terms of this Section 2 control to the extent the terms differ
from Plan Section 12.  The forfeitures or related terms of this Section 2 may be
waived or limited by the terms of any agreement executed by the Company with the
approval of the Committee.

 

(D)In the case of Section 2(e)(i)(A) and (B), such forfeitures and related terms
will not apply to the Award if the settlement of the Award has been deferred at
the election of the Grantee and if the

3

--------------------------------------------------------------------------------

 



Award was fully vested for a period of at least three years or, if longer, a
period at least equal to the Restricted Period before the date such Injurious
Conduct occurred; in such case, the Company is not excused from settling,
completing delivery of or removing any legend restricting the transfer of the
Award or Shares and any related Dividend Equivalent Rights or dividends. 

 

(E)Any forfeitures hereunder, based on the Committee’s determination that
Grantee has engaged in Injurious Conduct during Grantee’s Service or during the
Restricted Period, and the terms of this Section 2 shall not relieve Grantee of
any other liability he or she may have to the Company or a Related Employer as a
result of engaging in the Injurious Conduct, including any right of the Company
or any Related Employer to injunctive or other equitable relief.

 

(a) Transfer Restrictions On Performance Unit Shares.  Subject to subsection
2(d) above and subsections 2(g) and 3(c) below, unless otherwise provided by the
Performance-Based Restricted Stock Unit Award Notice or another agreement
between Grantee and the Company, upon the acquisition of Performance Unit Shares
pursuant to the settlement of a Performance-Based Restricted Stock Unit Award,
Grantee shall be free to dispose of the Performance Unit Shares so acquired in
any manner and at any time.

(b) Securities Law Restrictions On Issuance of Performance Unit Shares.  Unless
a registration statement under the Securities Act permitting the sale and
delivery of Performance Unit Shares upon settlement of the Performance-Based
Restricted Stock Unit Award is in effect on the Settlement Date, the Company
shall not be required to issue Performance Unit Shares upon such settlement,
except as otherwise provided in this subsection.  The Company shall use its
commercially reasonable efforts to register under the Securities Act sufficient
Performance Unit Shares to permit delivery to Grantee of all Performance Unit
Shares that may be acquired by Grantee upon the settlement of the
Performance-Based Restricted Stock Unit Award; provided,  however, that the
Company shall only be so required to register the Performance Unit Shares on
Form S-8 under the Securities Act (or any successor form).  Notwithstanding the
foregoing, the Company shall, if Grantee has given the Company at least 90 days’
notice requesting the Company to register in accordance with the foregoing
provisions of this subsection the Performance Unit Shares that may then be
acquired by Grantee upon settlement of the Performance-Based Restricted Stock
Unit Award and the Company has failed to do so, issue Performance Unit Shares to
Grantee upon settlement of the Performance-Based Restricted Stock Unit Award
without registration thereof under the Securities Act if (i) Grantee represents,
effective on the date of such issuance, in writing in a form acceptable to the
Company (A) that such Performance Unit Shares are being acquired for investment
and not with a present view to distribution, (B) Grantee understands that the
Performance Unit Shares have not been registered under the Securities Act and
cannot be sold or otherwise Transferred unless a registration statement under
the Securities Act is in effect with respect thereto or the Company has received
an opinion of counsel, satisfactory to it, to the effect that such registration
is not required, (C) that Grantee has, alone or together with any qualified
advisor, such knowledge and experience in financial and business matters as is
necessary to evaluate the risks of an investment in the Performance Unit Shares,
is acquiring the Performance Unit Shares based on an independent evaluation of
the long-term prospects of an investment in the Performance Unit Shares and has
been furnished with such financial and other information regarding the Company
as the Grantee has requested for purposes of making such evaluation, and (D)
Grantee is able to bear the economic risk of an investment in the Performance
Unit Shares subject to such restrictions on Transfer and (ii) if the Company
determines that under the circumstances issuing the Performance Unit Shares
pursuant to such settlement of the Performance-Based Restricted Stock Unit Award
is lawful; provided,  however, that the Company may require, as a condition of
such issuance of Performance Unit Shares, that Grantee execute and deliver to it
such other certificates, agreements and other instruments as in the judgment of
the Company, upon advice of counsel, are necessary or appropriate to assure that
the  Performance Unit Shares are issued to Grantee in accordance with the
Securities Act and any other applicable securities law and may require that any
certificates representing Performance Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of

4

--------------------------------------------------------------------------------

 



Performance Unit Shares upon settlement of the Performance-Based Restricted
Stock Unit Award is in effect at the Settlement Date, the Company may suspend
the issuance of Performance Unit Shares pursuant to the settlement of all
Performance-Based Restricted Stock Unit Awards issued under the Plan for such
period of time as in the judgment of the Company, upon advice of counsel, is
necessary in order for the Company to come into compliance with all the
reporting requirements applicable to the Company pursuant to Section 13(a) of
the Exchange Act or to otherwise avoid in connection with the issuance of
the  Performance Unit Shares under such registration statement a violation of
Sections 10, 11 or 12 of the Securities Act.  If the Company suspends the
issuance of Performance Unit Shares pursuant to the settlement of
Performance-Based Restricted Stock Unit Awards issued under the Plan, the
Company shall give prompt written notice thereof to the Grantee (but the failure
of the Company to give such notice shall not prevent the Company from suspending
the issuance of Performance Unit Shares as permitted hereby) and, at such time
as such period of suspension ends, shall give prompt written notice thereof to
Grantee.  Notwithstanding that the Company in accordance with this subsection
may not be able to issue Performance Unit Shares in settlement of a
Performance-Based Restricted Stock Unit, the Company shall not be required to
settle a Performance-Based Restricted Stock Unit in cash, but may do so if it
elects in its discretion to do so, as provided by subsection 2(c) above.

(c) Special Distribution Rules to Comply with Code Section 409A.  In the event
that any Performance-Based Restricted Stock Units constitute a “deferral of
compensation” under Section 409A of the Internal Revenue Code (the “Code”), the
timing of settlement of such Performance-Based Restricted Stock Units
(hereinafter defined as “409A RSUs” will be subject to applicable limitations
under Code Section 409A and Section 19(a) of the Plan, including the following
restrictions on settlement:

 

(i) The “six-month delay rule.” The six-month delay rule will apply to 409A RSUs
if these four conditions are met:

a.



The grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h));

b.



A distribution of shares is triggered by the separation from service (but not
due to death);

c.



The Grantee is a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof).  The Company will determine status of “key
employees” annually, under administrative procedures applicable to all 409A
plans and arrangements; and

d.



The Company’s stock is publicly traded on an established securities market or
otherwise.

If it applies, the six-month delay rule will delay a distribution in settlement
of 409A RSUs triggered by separation from service where the distribution
otherwise would be within six months after the separation.

(a)



Any delayed payment shall be made on the date six months after separation from
service.

(b)



During the six-month delay period, accelerated distribution will be permitted in
the event of the grantee’s death and for no other reason (including no
acceleration upon a Change in Control), except for the limited exceptions
permitted under the 409A regulations.

(c)



Any payment that is not triggered by a separation from service, or triggered by
a separation from service but which would be made more than six months after
separation (without applying this six-month delay rule), shall be unaffected by
the six-month delay rule.  Each payment in a series of installments would be
treated as a separate payment for this purpose. If the terms of a 409A RSU
agreement impose this six-month delay rule in circumstances in which it is not
required for compliance with 409A, those terms shall not be given effect.



5

--------------------------------------------------------------------------------

 



(i) Change in Control Rule.

a.



If any distribution of 409A RSUs would be triggered by a Change in Control, such
distribution will be made only if, in connection with the Change in Control,
there occurs a change in the ownership of the Company, a change in effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
"409A Change in Control").

b.



In this case, distribution of the 409A RSUs shall occur not later than five
business days after (i) the occurrence of a 409A Change in Control occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in Control is non-discretionary and
objectively determinable at the time of the 409A Change in Control (in this
case, the Grantee shall have no influence on when during such 90-day period the
settlement shall occur).

c.



Upon a Change in Control during the six-month delay period, no accelerated
distribution applies (even if the events involve a 409A Change in Control) to a
distribution delayed by application of the six-month delay rule.

(ii) Separation from Service.

a.



Any distribution in settlement of 409A RSUs that is triggered by a termination
of employment will occur only at such time as the participant has had a
“separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

b.



In particular, if a grantee switches to part-time employment or becomes a
consultant in connection with a termination of employment, whether the event
will be deemed a termination of employment for purposes of 409A RSUs will be
determined in accordance with Treasury Regulation § 1.409A-1(h).

(iii) Other Restrictions. 

a.



The settlement of 409A RSUs may not be accelerated by the Company except to the
extent permitted under 409A. 

b.



Any restriction imposed on RSUs under these 409A Compliance Rules or imposed on
RSUs under the terms of other documents solely to ensure compliance with 409A
shall not be applied to RSUs that are not 409A RSUs except to the extent
necessary to preserve the status of such RSUs as not 409A RSUs.  If any
mandatory term required for 409A RSUs or non-409A RSUs to avoid tax penalties
under Section 409A is not otherwise explicitly provided under this document or
other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein, and

(iv) Any other applicable provisions of Plan Section 19(a) will apply to such
Performance-Based Restricted Stock Units. 

 



6

--------------------------------------------------------------------------------

 



Section 3.



Transfer of PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD OR PERFORMANCE UNIT
SHARES

(a) Transfers Generally Prohibited.  Except as otherwise provided by the
Performance-Based Restricted Stock Unit Award Notice or otherwise permitted by
the Plan or in the case of a transfer permitted by subsection 3(b) below, the
Performance-Based Restricted Stock Unit Award may be settled only during the
Grantee’s lifetime and only by the issuance of Performance Unit Shares (or a
cash payment in lieu thereof where permitted by the Performance-Based Restricted
Stock Unit Award Notice) to Grantee.  Except as otherwise provided in subsection
3(b) below, the Performance-Based Restricted Stock Unit Award and the rights and
privileges conferred by the Performance-Based Restricted Stock Unit Award shall
not be sold or otherwise Transferred.

(b) Certain Transfers Permitted.  Notwithstanding the foregoing provisions of
this Section 3, the Performance-Based Restricted Stock Unit Award may be
Transferred (i) in the event of the Grantee’s death, by will or the laws of
descent and distribution or by a written beneficiary designation accepted by the
Company, (ii) by operation of law in connection with a merger, consolidation,
recapitalization, reclassification or exchange of Shares, reorganization or
similar transaction involving the Company and affecting the Shares generally or
(iii) with the approval of the Committee, to a member of Grantee’s family, or a
trust primarily for the benefit of Grantee and/or one or more members of
Grantee’s family, or to a corporation, partnership or other entity primarily for
the benefit of Grantee and/or one or more such family members and/or trusts or
(iv) with the approval of the Committee, in another estate or personal financial
planning transaction; provided,  however, that in any such case the
Performance-Based Restricted Stock Unit Award so Transferred and, upon issuance
of Performance Unit Shares in settlement thereof, the Performance Unit Shares
issued to the Transferee shall remain subject in the hands of the Transferee to
the restrictions on Transfer provided hereby and all other terms hereof,
including the terms of subsection 2(c) above.  The foregoing notwithstanding, if
RSUs constitute deferrals of compensation for purposes of Code Section 409A,
RSUs and any related right of Grantee shall not be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Grantee or his or her beneficiary, except as
permitted under Code Section 409A and regulations and guidance thereunder.

(c) Fiduciary, Securities Law and Officer Restrictions.  As an employee, officer
and/or director of the Company, Grantee may be subject to restrictions on his or
her ability to sell or otherwise Transfer Performance Unit Shares by reason of
being a fiduciary for the Company or by reason of federal or state securities
laws and/or the policies regarding transactions in securities of the Company
from time to time adopted by the Company and applicable to Grantee in connection
therewith.  Nothing contained herein shall relieve Grantee of any restriction on
sale or other Transfer of Performance Unit Shares provided thereby and any other
restrictions of sale or other Transfer of Performance Unit Shares provided
herein (including in a Performance-Based Restricted Stock Unit Award Notice or
in the Plan) shall be in addition to and not in lieu of any other restrictions
provided thereby.  Pursuant to the Company’s Equity Ownership Policy currently
in effect and as may be amended from time to time, certain officers of the
Company are currently, or may in the future be, subject to restrictions on sales
or transfers of Performance Unit Shares and other equity rights issued by the
Company. If Grantee is at any time subject to such Equity Ownership Policy, sale
or transfer of Grantees’ Performance Unit Shares shall be restricted as provided
in such Equity Ownership Policy. 

Section 4. Adjustment Of shares.

(a) Adjustment Generally. If while the Performance-Based Restricted Stock Unit
remains in effect there shall be any change in the outstanding Shares of the
class which are to be issued upon settlement of the Performance-Based Restricted
Stock Unit, through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, combination of shares,
exchange of shares for other securities or other like change in the outstanding
Shares, or any spin-off, split-off, dividend in kind or other extraordinary
dividend

7

--------------------------------------------------------------------------------

 



or other distribution in respect of such outstanding Shares or other
extraordinary change in the capital structure of the Company, an adjustment
shall be made to the terms of the Performance-Based Restricted Stock Unit so
that the Performance-Based Restricted Stock Unit shall thereafter be ultimately
settled, otherwise on the same terms and conditions as provided by the
Performance-Based Restricted Stock Unit Award Notice, this Agreement and the
Plan, for such securities, cash and/or other property as would have been
received in respect of the Shares that would have been issued upon settlement of
the Performance-Based Restricted Stock Unit had the Performance-Based Restricted
Stock Unit been settled in full immediately prior to such change or distribution
(whether or not the Performance-Based Restricted Stock Unit was then fully
vested) or, if and to the extent the Committee determines that so adjusting the
consideration to be received upon settlement of the Performance-Based Restricted
Stock Unit, in whole or in part, is not practicable, the Committee shall
equitably modify the consideration to be received in respect of the settlement
of the Performance-Based Restricted Stock Unit or other pertinent terms and
conditions of the Performance-Based Restricted Stock Unit as provided by
subsection 4(b) below. Such an adjustment shall be made successively each time
any such change in the outstanding Shares of the class which may be received
upon settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company shall occur.

(b) Modification Of Performance-Based Restricted Stock Unit.  In the event any
change in the outstanding Shares of the class which may be received upon
settlement of the Performance-Based Restricted Stock Unit or extraordinary
distribution in respect of such outstanding Shares or extraordinary change in
the capital structure of the Company described in subsection 4(a) above occurs,
or in the event of any change in applicable laws or any change in circumstances
which results in or would result in any substantial dilution or enlargement of
the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event or
circumstances interferes with the intended operation of the Plan (including the
intended tax consequences of Awards) occurs, then the Committee may, and shall
where required by subsection 7(a) above, adjust the number and kind of
Performance Unit Shares and/or other securities and/or cash or other property
that may be issued or delivered upon the settlement of the Performance-Based
Restricted Stock Unit and/or adjust the other terms and conditions of the
Performance-Based Restricted Stock Unit as the Committee in its discretion
determines to be equitable in order to prevent dilution or enlargement of the
Grantee’s rights in respect of the Performance-Based Restricted Stock Unit as
such existed before such event. Appropriate adjustments may likewise be made by
the Committee in other terms and conditions of the Performance-Based Restricted
Stock Unit to reflect equitably such changes in circumstances, including
modifications of performance targets and changes in the length of performance
periods relating to the vesting of the Performance-Based Restricted Stock Unit
or any restrictions on Performance Unit Shares. Notwithstanding the foregoing,
no adjustment shall be made which is prohibited by Section 13 of the Plan.

(c) Modifications To Comply With Section 409A. To the extent applicable, this
Agreement (including any related Notice of Restricted Stock Award) shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or guidance that may be issued after the date on
which a Performance-Based Restricted Stock Unit was awarded.  Without limiting
the authority of the Committee under subsection 4(b) above to make modifications
to the Performance-Based Restricted Stock Unit by reason of changes in law or
circumstances that would result in any substantial dilution or enlargement of
the rights granted to, or available for, Grantee in respect of a
Performance-Based Restricted Stock Unit or otherwise as a participant in the
Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Performance-Based Restricted Stock Unit because such event
interferes with the operation of the Plan, and notwithstanding any provision of
this Agreement to the contrary, in the event that the Committee or an authorized
officer of the Company determines that any amounts will be immediately taxable
to the Participant under Section 409A of the Code and related Department of
Treasury guidance (or subject the Grantee to a penalty tax) in connection with

8

--------------------------------------------------------------------------------

 



the grant or vesting of the Performance-Based Restricted Stock Unit or any other
provision of the Performance-Based Restricted Stock Unit Award Notice or this
Agreement or the Plan, the Company may (a) adopt such amendments to the
Performance-Based Restricted Stock Unit, including amendments to this Agreement
(having prospective or retroactive effect), that the Committee or authorized
officer determines to be necessary or appropriate to preserve the intended tax
treatment of the Performance-Based Restricted Stock Unit and/or (b) take such
other actions as the Committee or authorized officer determines to be necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance, including such Department of Treasury
guidance and other interpretive materials as may be issued after the date on
which such Performance-Based Restricted Stock Unit was awarded, but only to the
extent permitted under Code Section 409A and regulations and guidance
thereunder.  

Section 5. Miscellaneous Provisions.

(a) Rights as a Shareholder.  Neither the Grantee nor the Grantee’s personal
representative or permitted Transferee shall have any rights as a shareholder
with respect to any Performance Unit Shares until the Grantee or his or her
personal representative or permitted Transferee becomes entitled to receive such
Performance Unit Shares pursuant to this Agreement, the Plan and the applicable
Performance-Based Restricted Stock Unit Award Notice, and any such right shall
also be subject to subsections 2(g) and 3(c) above.

(b) Tenure.  Nothing in the Performance-Based Restricted Stock Unit Award
Notice, this Agreement or in the Plan shall confer upon the Grantee any right to
continue in the Company’s Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Related Employer) or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his or her Service at any time and for any
reason, with or without cause.

(c) Notification.  Any notification required by the terms of this Agreement
shall be given in writing and shall be deemed effective upon personal delivery
to the President, Treasurer, General Counsel, Secretary or any Assistant
Secretary of the Company or five Business Days upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid addressed to the Company.  A notice shall be addressed to the Company at
its principal executive office, marked to the attention of the Corporate
Secretary, and to the Grantee at the address that he or she most recently
provided to the Company.

(d) Entire Agreement.  This Agreement, any related Performance-Based Restricted
Stock Unit Award Notice and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof and supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(e) Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s personal representatives, heirs, legatees and
other permitted Transferees, assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Choice of Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.



9

--------------------------------------------------------------------------------

 



Section 6. Definitions.

(a) “Code” shall mean the Internal Revenue Code of 1986, as amended and as the
same may be amended from time to time, and the regulations promulgated
thereunder.

(b) “Company” shall mean Magellan Health, Inc., a Delaware corporation, and any
successor thereto.

(c) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
and as the same may be amended from time to time, and any successor statute, and
the rules and regulations promulgated thereunder.

(d) “Securities Act” shall mean the Securities Act of 1933, as amended and as
the same may be amended from time to time, and any successor statute, and the
rules and regulations promulgated thereunder.

(e) “Share” shall mean a share of Ordinary Common Stock, $0.01 par value per
share, of the Company, as the same may generally be exchanged for or changed
into any other share of capital stock or other security of the Company or any
other company in connection with a transaction referred to in Section 4 above
(and in the event of any such successive exchange or change, any security
resulting from any such successive exchange or change).

(f) “Transfer” shall mean, with respect to any Performance-Based Restricted
Stock Unit or any Unit Share, any sale, assignment, transfer, alienation,
conveyance, gift, bequest by will or under intestacy laws, pledge, lien
encumbrance or other disposition, with or without consideration, of all or part
of such Performance-Based Restricted Stock Unit or any Unit Share, or of any
beneficial interest therein, now or hereafter owned by the Grantee, including by
execution, attachments, levy or similar process.





10

--------------------------------------------------------------------------------

 



In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

 

 

MAGELLAN HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

GRANTEE:

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------